Citation Nr: 0006606	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  94-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for headaches, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss.

4.  Entitlement to an increased (compensable) disability 
evaluation for service-connected perforated tympanic 
membrane.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1992 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington which granted service connection for headaches as 
residuals of concussion, ruptured left tympanic membrane, 
tinnitus and hearing loss.  In that rating action, these 
disorders were evaluated as one disability for which the RO 
assigned a 10 percent disability rating.  

The veteran relocated from Seattle, Washington to Saipan 
after he filed his claim.  As a result, RO in Honolulu, 
Hawaii now has jurisdiction over this case.

In a July 1999 Honolulu RO decision these disabilities were 
separately evaluated.  Disability ratings of 10 percent were 
assigned for the veteran's service-connected tinnitus and for 
headaches; noncompensable ratings were assigned for a 
ruptured left tympanic membrane and for bilateral hearing 
loss.


In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Appeals for Veterans Claims held that regarding a 
claim for an increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  The Court also stated that it follows that such 
a claim remains in controversy "where less than the maximum 
available benefits are awarded.  In view of this decision, 
the Board will consider whether the assignment of higher 
disability ratings is warranted for any of the disabilities 
claimed on appeal.

In the July 1992 rating action, the Seattle RO also denied 
claims of entitlement to service connection for a left ankle 
disability, a left knee disability and for bilateral shoulder 
disabilities.  The veteran filed a Notice of Disagreement 
with the denial of those claims. A Statement of the Case was 
issued in September 1992.  In May 1995, a VA hearing officer 
granted the claim of entitlement to service connection for 
bilateral shoulder disabilities.  By rating action of July 
1999, the Honolulu RO granted entitlement to service 
connection for a left ankle disability and a left knee 
disability.  A review of the claims folder does not reveal 
that a Notice of Disagreement was subsequently filed relative 
to any of those issues.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability].  
Accordingly, the issues of entitlement to increased 
evaluations for a left ankle disability, a left knee 
disability and for bilateral shoulder disabilities are not 
currently before the Board for appellate consideration.

The claims on appeal were previously before the Board in 
January 2000, at which time they were remanded.  A review of 
the record reflects that the actions which were requested 
therein had previously been undertaken.  The claims are 
therefore ready for appellate consideration.  



FINDINGS OF FACT

1.  The veteran's tinnitus is persistent and recurrent.

2.  The veteran's headaches currently manifest daily and are 
associated with muscle contraction.  The headaches are not 
shown to be prostrating at least one time a month over the 
last several months.

3.  The most recent audiologic evidence demonstrates that the 
veteran has an average pure tone threshold of 63 decibels in 
the right ear, with speech recognition ability of 90 percent, 
and an average pure tone threshold of 53 decibels in the left 
ear, with speech recognition ability of 92 percent.

4.  The totality of competent and probative evidence of 
record demonstrates the veteran has no more than Level III 
hearing loss of the right ear and Level II hearing loss of 
the left ear.

5.  The veteran's tympanic membrane is currently manifested 
by a history of a perforation, with no current evidence of 
perforation as shown upon the most recent examination 
conducted in February 1999.

6.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for service-
connected tinnitus have been met since the veteran filed his 
original claim in March 1992.  This is the maximum evaluation 
for tinnitus under the Schedule for Rating Disabilities.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Code 6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).

2.  The criteria for an evaluation in excess of 10 percent 
for headaches have not been met at any time since the veteran 
filed his original service connection claim in March 1992.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1999).

3.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss have not been met at any time since 
the veteran filed his original service connection claim in 
March 1992.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (1999).

4.  A compensable evaluation for a perforation of the 
tympanic membrane is not available on a schedular basis.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, Diagnostic 
Code 6211 (1999); 38 C.F.R. § 4.87, Diagnostic Code 6211 
(1999).

5.  Extraschedular disability ratings are not warranted for 
the veteran's service-connected tinnitus, headaches, 
bilateral hearing loss or perforation of the tympanic 
membrane.  38 C.F.R. § 3.321(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented claims of entitlement to an 
increased evaluations for tinnitus, headaches, bilateral 
hearing loss and for a perforated tympanic membrane, to 
include on an extraschedular basis.  In the interest of 
economy, because the issues on appeal share a common factual 
background, the Board will initially present the veteran's 
relevant medical history.  Law and regulations which are 
common to all claims on appeal will briefly be reviewed.  The 
issues on appeal will be then analyzed separately with 
reference to schedular ratings.  Entitlement to 
extraschedular evaluations for the veteran's disabilities 
will be discussed together at the end of this decision.  


Factual Background

Service medical records reflect that in March 1966, while 
serving in the Republic of Vietnam, the veteran was injured 
in a land mine explosion.  The veteran reported loss of 
hearing in his left ear, tinnitus and a minor shrapnel wound.  
An examination revealed an inflamed and coated ear canal with 
perforated ear drum, and an oval shrapnel defect with ragged 
edges.  Impressions of a perforated eardrum and possible 
external otitis were made.  The veteran was subsequently 
diagnosed with ruptured tympanic membrane.  In April 1966 the 
veteran was discharged from the 93rd Evacuation Hospital.  
The final diagnosis of the veteran's disorder was healed 
tympanic membrane perforation.

An audiological evaluation conducted in September 1987 showed 
that pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
25
50
95
LEFT

10
20
90
95

In March 1990, the veteran presented for a service retirement 
physical examination.  He reported constant ringing in his 
left ear and severe loss of high frequency hearing.  The 
veteran also reported hearing loss in his right ear.  In the 
accompanying clinical evaluation the examiner diagnosed the 
veteran with bilateral high frequency hearing loss.

An audiological evaluation conducted in April 1990 showed 
that pure tone thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

15
5
40
85
LEFT

5
10
80
90

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
A diagnosis of with mild to severe high frequency hearing 
loss right ear and severe high frequency hearing loss left 
ear was made.

In June 1991 the veteran presented for a physical examination 
in connection with a service physical evaluation board.  The 
examiner noted the veteran suffered traumatic hearing loss 
and a magnetic resonance imaging (MRI) scan of the veteran's 
brain revealed an abnormal area in his midbrain.  Diagnoses 
of suspected low-grade astrocytoma and bilateral 
sensorineural hearing loss, left more than right, were made.

The veteran retired from military service on February 29, 
1992 and filed a claim for VA benefits on March 6, 1992.

A VA physical examination was conducted in April 1992.  The 
veteran complained of hearing loss.  It was noted that a 1990 
MRI had shown a tumor in the left portion of the veteran's 
brain with no neurological symptoms except for the veteran's 
hearing loss.  It was reported that during service, a shell 
exploded near the veteran's foxhole, resulting in a short 
period of unconsciousness.  The examiner noted the explosion 
resulted in loss of hearing in the left ear and a perforated 
left eardrum, and noted that the only current residual was 
left ear hearing loss.  Diagnoses of hearing loss, probably 
secondary to eardrum perforation but possibly due to the 
veteran's mid-brain tumor, and scarred left eardrum secondary 
to a concussion from an exploding shell, were made.

In April 1992, the veteran presented for a VA audiologic 
test.  On the audiological evaluation pure tone thresholds, 
in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
5
40
90
LEFT

5
10
75
95

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 38 in the right 
ear and 46 in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
94 percent in the left ear.  The veteran reported having 
bilateral tinnitus on a constant basis and indicated that 
headaches impacted his daily life.  A diagnosis of bilateral 
high frequency hearing loss was made.

By rating action of July 1992, the Seattle RO granted service 
connection for a concussion with tinnitus, hearing loss, a 
perforated left tympanic membrane and headaches for which a 
10 percent evaluation was granted effective from March 1, 
1992, the day after the veteran left military service.   The 
grant was based largely upon service medical records as well 
as findings made during an April 1992 VA examination.  The 
veteran appealed that decision.

During a hearing held at the RO in November 1992, the veteran 
testified he experienced occasional headaches, constant 
tinnitus and hearing loss requiring hearing aids, resulting 
from the mine explosion during service.  

In December 1992 a VA examination was conducted.  The veteran 
reported that he was exposed to a mine explosion in Vietnam 
in 1966.  The examiner noted a questionable history regarding 
the loss of consciousness at the time of the explosion.  The 
veteran reported an onset of headaches in 1966, without 
nausea or vomiting.  He complained of daily dull aching 
discomfort.  It was noted that the headaches were being 
treated with Advil(r) and aspirin.  A diagnosis of chronic 
headaches with questionable history of midbrain glioma was 
made.  A VA MRI of the head taken in January 1993 revealed a 
mid-brain mass.  An addendum to the December 1992 examination 
report dated in June 1993 indicated the most likely diagnosis 
of the lesion was brain stem glioma, but it was noted that 
without a brain biopsy, the exact pathology was unknown.

A September 1997 VA audio-ear examination report documented a 
history of a ruptured left eardrum.  According to the 
veteran, since that time he has experienced bilateral hearing 
impairment and constant ringing in the left ear.  An 
examination of the ear revealed a normal auricle and external 
canal.  Scarring of the veteran's left tympanic membrane was 
noted.  The tympanum was normal and the mastoid was normal 
and was not tender to palpation.  There was no evidence of an 
active ear disease, or infectious disease of the middle or 
inner ear.  Diagnoses of a history of injury to left ear with 
residual scarring, history of hearing loss and tinnitus were 
made.

In December 1997, the veteran provided an audiological case 
history.  The veteran primarily complained of high frequency 
hearing loss and indicated that it was most difficult to hear 
in an enclosed environment.  He reported that the problem 
started during service.  He indicated that he had not 
undergone surgery.  The veteran also reported that he had 
constant bilateral tinnitus and felt that this was a severe 
problem.   

On audiology evaluation in December 1997, pure tone 
thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
RIGHT

15
15
55
80
LEFT

15
15
85
80

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 41 in the right 
ear and 49 in the left ear.  Speech audiometry revealed 
speech recognition ability of 94 percent in the right ear and 
90 percent in the left ear.  

In December 1997, the veteran presented for a VA neurological 
examination.  The medical history revealed a history of a 
mine explosion during service in 1966 following which the 
left ear lost high pitch hearing.  The veteran complained of 
persistent headaches and dizziness, but not of vertigo, 
nausea or vomiting.  He also complained of jerky movements of 
the extremities, especially during sleep.  Objective 
examination revealed fine tremors in the right thumb.  Motor 
examination showed no rigidity or focal weakness and rapid 
alternating motion was normal.  Sensory examination was 
grossly intact.  The veteran also reported experiencing 
global headaches two to three times per week, intensifying 
toward the end of the day.  He denied symptoms of nausea or 
vomiting and indicated that he was able to function.  
Diagnoses which included tension/muscle contraction 
headaches, hypnogorgic myoclonus of the extremities, 
essential tremor of the right hand and high-pitch left ear 
hearing loss were made.  

In December 1997, an ear, nose and throat evaluation was 
conducted by Dr. L.  The veteran complained of decreased 
hearing of the left ear, particularly during conversations.  
An examination of the head was normal.  An examination of the 
ear revealed bilateral tympanosclerosis worse on the left 
than the right side.  Diagnoses of hearing loss, 
tympanosclerosis and history of injury to left ear were made.  
In September 1998, Dr. L. again examined the veteran at which 
time he made essentially the same findings as he had made in 
December 1997, except for noting the veteran's complaints of 
bilateral tinnitus and adding a diagnosis of tinnitus. 

A September 1998 medical record showed diagnoses of high 
pitched hearing loss, hypnogorgic myoclonus and headaches, 
tension/muscle contraction type.

In December 1998, the VA received an addendum to the 
audiological evaluation conducted in December 1997.  In 
essence, the audiologist statement indicated that there was 
nothing to add with respect to the veteran's reports of 
experiencing tinnitus on a constant basis since service.  It 
was also opined that with respect to a perforated eardrum, it 
was certainly possible that a perforation was present  If the 
veteran had the perforation during the December 1997 
examination, it did not have significant effect on the 
audiological test results.  

The veteran underwent an ear, nose and throat examination in 
February 1999. He complained of decreased hearing in the left 
ear and of bilateral tinnitus.  An examination of the ear 
revealed that the auricle was normal and that the ear canals 
were clear bilaterally with no evidence of stenosis or 
infection.  There was no evidence of perforation of the 
tympanic membrane.  Bilateral tympanosclerosis was worse on 
the left than on the right.  Examination of the mastoid 
showed no evidence of active ear disease and no evidence of 
infection of the middle ear.  Diagnoses of hearing loss, 
tympanosclerosis, explosive injury to the left ear and 
tinnitus, were made.  

On audiology evaluation in February 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

35
40
70
105
LEFT

20
15
70
105

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies was 63 in the right 
ear and 53 in the left ear.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
92 percent in the left ear.  

The February 1999 VA audiological evaluation also indicated 
that the veteran reported experiencing constant bilateral 
tinnitus which he described as a very severe problem with 
respect to his daily life.  

In February 1999, the veteran presented for a VA neurological 
examination.  It was noted that the veteran's condition had 
not changed since the 1998 examination.  The reported 
indicated that the veteran's symptomatology included frontal 
headaches associated with muscle contraction, occurring 
daily; myoclonic jerks of the legs after an increase in 
physical activity; and left ear high pitched hearing loss.  
It was noted that the veteran was taking medications for his 
headaches and muscle pain.  

By rating action of July 1999, the RO granted separate 10 
percent evaluations for tinnitus and headaches effective from 
March 1992 and separate noncompensable evaluations for 
perforated tympanic membrane and for bilateral hearing loss, 
for which noncompensable evaluations were assigned effective 
from March 1, 1992.   

In a July 1999 Supplemental Statement of the Case, 
extraschedular disability ratings were denied as to the four 
disabilities currently on appeal.

Relevant law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a), 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App.119 (1999), however, the Court held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Fenderson also discussed the concept of the "staging" of 
ratings [in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period].

Additional law and regulations, to include the rating 
criteria pertinent to each issue on appeal, will discussed 
where appropriate below.

Analysis

Preliminary Matters - well groundedness of the claims/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claims of 
entitlement to increased evaluations for tinnitus, headaches, 
bilateral hearing loss and perforated tympanic membrane are 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  In this case, there is 
ample medical and other evidence of record, a hearing has 
been provided for the veteran, the veteran has been provided 
recent VA examinations and there is no indication that there 
are additional available records that have not been obtained 
and which would be pertinent to the present claim.  The Board 
is satisfied that all relevant facts have been properly 
developed.  Moreover, there is no indication that there are 
additional records which would aid in its decision.  The 
Board concludes that the record is complete and there is no 
further duty to assist the veteran in developing his claim 
under 38 U.S.C.A. § 5107(a).

Once the evidence is assembled, it is the Board's 
responsibility to weigh the evidence.  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Discussion

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Under the old criteria for tinnitus, a 10 percent evaluation 
for was warranted where tinnitus was persistent and a symptom 
of acoustic trauma.  This was the maximum disability rating 
provided for under this criteria.  See 38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998).

Under the new criteria for Diagnostic Code 6260, a 10 percent 
evaluation is warranted for tinnitus that is recurrent.  10 
percent remains the maximum disability rating available under 
this code.  See 64 Fed. Reg. 25208 and 25209, published at 38 
C.F.R. § 4.85-4.87 (effective June 10, 1999).

Although the RO did not consider the change in the schedular 
criteria, the Board concludes that this is not prejudicial as 
the change in regulation has no effect on the outcome of this 
claim.  The 10 percent rating assigned is the maximum 
authorized under either the old or the current schedular 
criteria.  The Board finds, therefore, that it may proceed 
with a decision in this case without prejudice to the 
veteran.

As previously stated, the maximum rating for tinnitus under 
both the former and current Diagnostic Code 6260 is 10 
percent.  The veteran's service-connected tinnitus is 
currently evaluated as 10 percent disabling dating back to 
the date of his original claim in March 1992.  See Fenderson 
v. West, 12 Vet. App.119 (1999).  Since no higher schedular 
evaluation is assignable, the veteran's claim for an 
increased rating for tinnitus is denied.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  In this case, the Board has considered 
whether another rating code is "more appropriate" than the 
one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).  

Under 38 C.F.R. § 4.87 no other Diagnostic Codes are provided 
that pertain to the symptomatology of tinnitus.  The veteran 
is now separately service connected for bilateral hearing 
loss and a perforated tympanic membrane.

For the reasons and bases expressed above, the Board 
concludes that an increased schedular disability rating is 
not warranted for tinnitus.

2.  Entitlement to an increased evaluation for headaches as 
residuals of a concussion, currently evaluated as 10 percent 
disabling.

The veteran's disability is currently evaluated by analogy to 
38 C.F.R. § 4.124a, Diagnostic Code 8100, migraine headaches.  
See 38 C.F.R. § 4.20 [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury].

Under Diagnostic Code 8100, at 10 percent evaluation is 
assigned where the evidence shows migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
may be assigned for migraine headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  A 50 percent evaluation may be 
assigned for migraine headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (1999).

To support the next higher evaluation for migraine headaches, 
a 30 percent evaluation, the veteran must therefore show 
characteristic prostrating attacks occurring on average once 
per month.  The record indicates that since service the 
veteran has be experiencing frontal headaches associated with 
muscle contraction, occurring daily.  However, there has been 
no evidence presented which reflects that these headaches are 
incapacitating or prostrating.  Neither the veteran's hearing 
testimony nor the clinical evidence of record documents 
headaches of such severity at any time since the veteran's 
discharge from service.  

Although the Board has taken into account the frequency of 
the veteran's headaches, which he reports occur daily, the 
severity of those headaches does not reflect that they are 
prostrating.  Accordingly, the Board concludes that a 30 
percent or higher disability rating is not warranted for 
headaches at any point since the veteran's discharge from 
service and the claim is therefore denied.  

3.  Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

As noted above, effective June 10, 1999, during the pendency 
of this appeal, the VA's Ratings Schedule, 38 C.F.R. Part 4, 
was amended with regard to evaluating hearing impairment and 
other diseases of the ear.  64 Fed. Reg. 25208, 25209 (1999) 
(codified at 38 C.F.R. §§ 4.85-4.87).  Although the RO did 
not consider the change in regulation, the Board concludes 
that this is not prejudicial as the change in regulation was 
not a substantive change regarding the portion of the 
regulations pertinent to this veteran's claim.  Consequently, 
the change has no effect on the outcome of this claim.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  The Board finds, 
therefore, that it may proceed with a decision in this case 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  

Under both the new and old regulations, evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allowed for such audiometric test results to be 
translated into a numeric designation ranging from Level I, 
for essentially normal acuity, to Level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service- connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  See 
38 C.F.R. § 4.85-4.87 (1998); See also 64 Fed. Reg. 25208 and 
25209, published at 38 C.F.R. § 4.85 (effective 
June 10, 1999). 

The most recent VA audiologic evaluation of record, dated in 
February 1999 revealed that average puretone air conduction 
thresholds for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 63 in the right ear and 53 in the left ear.  
Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 92 percent in the left ear.  
Applying these findings to both the former rating schedule, 
which was in effect when the veteran filed his claim, and new 
1999 rating schedule results in a numeric designation of 
Level III hearing in the right ear and Level II in the left 
ear.  Under DC 6100, a noncompensable evaluation is assigned 
where hearing is at Level III and Level II which 38 C.F.R. 
§ 4.87 (1998) and 38 C.F.R. § 4.85 (1999).  

The Board has reviewed the audiological examinations 
conducted prior to February 1999 and since service in order 
to determined whether a compensable evaluation is warranted 
for any period following the veteran's March 1992 original 
claim for hearing loss.  See Fenderson, supra.  Audiological 
testing conducted in 1997 revealed that average puretone air 
conduction thresholds for the 1000, 2000, 3000, and 4000 
hertz frequencies was 41 in the right ear and 49 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 94 percent in the right ear and 90 percent in the left 
ear. Applying these findings to both the former rating 
schedule, which was in effect when the veteran filed his 
claim, and new 1999 rating schedule results in a numeric 
designation of Level I hearing in the right ear and Level II 
in the left ear.  Audiological testing conducted prior to 
February 1997 showed that the veteran's hearing loss was less 
severe than that demonstrated in 1997 and 1999.  

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased schedular rating for 
bilateral hearing loss.  A compensable evaluation for 
bilateral hearing loss is not warranted for any period 
ranging from March 1992 until the present time, and the claim 
is denied.  

4.  Entitlement to an increased (compensable) disability 
evaluation for service-connected perforated tympanic 
membrane.

Under 38 C.F.R. § 4.87, Diagnostic Code 6211, the maximum 
schedular evaluation for perforation of the tympanic membrane 
is zero percent.

The Board observes that the veteran is currently in receipt 
of the maximum evaluation available for a perforated tympanic 
membrane under Diagnostic Code 6211.  The veteran's 
symptomatology falls squarely within the schedular criteria 
set forth by the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6211 (1999).  The Board also points out that during a 
recent examination conducted in February 1999, the examiner 
indicated that there was no evidence of perforation.

Moreover, the veteran is already service connected for 
hearing loss and tinnitus and those conditions have been 
assigned evaluations independently.  See 38 C.F.R. § 4.14 
(1999).  

Other symptomatology such as chronic otitis media; meniere's 
syndrome; mastoiditis; bilateral or unilateral auricle loss 
or deformity; benign new growths in the ear; or a disease of 
the auditory canal is not shown to be associated with the 
perforated tympanic membrane and therefore, actual or 
potential entitlement to an additional rating for such 
symptomatology has not been demonstrated.  See Mintz v. 
Brown, 6 Vet. App. 277, 283 (1994).  Since a schedular 
compensable evaluation is not available for the veteran's 
service connected perforation of the tympanic membrane, the 
claim must be denied on that basis.  

Entitlement to extraschedular evaluations

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extra-schedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extra-schedular ratings, provided 
that the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  

Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extra-schedular grant may be in order, that issue must be 
referred to those "officials who possess the delegated 
authority to assign such a rating in the first instance," 
pursuant to 38 C.F.R. § 3.321.  The Board notes that the RO 
concluded in a July 1999 rating decision that an extra-
schedular evaluation was not warranted for the veteran's 
service connected tinnitus, headaches, hearing loss, or for a 
perforated tympanic membrane.  The Board will, accordingly, 
adjudicate the question of whether the veteran is entitled to 
extraschedular ratings for any or all of the four service-
connected disabilities which have been discussed above.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the Schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual. The 
evidence of record does not show that the veteran's service-
connected disabilities identified above present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant the assignment of an extra-
schedular rating under 38 C.F.R. 3.321(b)(1).  See also 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Specifically, the record in this case does not demonstrate 
that the veteran's service-connected disabilities have 
markedly interfered with employment.  It appears that the 
veteran is director of Junior ROTC at a high school.  

The veteran has repeatedly complained that he has significant 
problems understanding conversations, particularly when 
background noise is present.  The Board has no doubt that 
this is true.  However, the fact remains that his recent 
speech recognition scores have been fairly high.  The veteran 
has also complained that constant tinnitus has severely 
impacted his daily activities and has indicated that he 
experiences headaches on a daily basis.  Again, while the 
Board has no doubt that such accounts are true, there has 
been no evidence presented which specifically identifies 
marked interference with employment or the veteran's daily 
activities.  

The record also does not demonstrate that the veteran has 
required frequent periods of hospitalization for any of his 
disabilities.  Indeed, it does not appear that he has been 
hospitalized at all.

In short, the evidence of record does not reflect any factor 
which presents an exceptional or unusual disability picture.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  Accordingly, the Board 
determines that the assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted for 
tinnitus, headaches, bilateral hearing loss, or for a 
perforated tympanic membrane.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.

Entitlement to an evaluation in excess of 10 percent for 
headaches is denied.

Entitlement to an increased (compensable) disability 
evaluation for service-connected bilateral hearing loss is 
denied.

Entitlement to an increased (compensable) disability 
evaluation for service-connected perforated tympanic membrane 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  Service connection was also granted for midbrain abnormality, possibly astrocytoma, and a 10 percent 
disability rating was assigned. 
  The previously assigned 10% disability rating for mid brain abnormality was confirmed and continued.  A 
separate noncompensable disability rating for myoclonic jerks of the legs was assigned.


